DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on January 31, 2020 for application number 16/779,525. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/17/2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of inferring an estimated proficiency value and predicted uncertainty value and inferring a distribution. The limitation of inferring, for each of the labeler identifiers in the dataset, an estimated proficiency value; inferring a predicted 
For example, the limitations directed toward inferring information are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation, evaluation judgment and/or opinion (inferring values and inferring a distribution, for instance), or even with the aid of pen and paper, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations inferring values and inferring a distribution are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional element “processor”. This additional element is recited at a high-level of generality such that the processor amounts to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of receiving steps. Receiving is insignificant extra-solution activity 

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of receiving data, are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1 and 10 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the processor is used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited 

Claims 2-9 and 11-20 are dependent on claim 1 and claim 10 and includes all the limitations of claim 1. Therefore, claims 2-9 and 11-20 recites the same abstract idea of inferring an estimated proficiency value and predicted uncertainty value and inferring a distribution, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  The limitations associated with inferring information are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the inferring steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to receiving data are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward crowdsourcing to label large datasets. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5-8, 10, 12, 14, 16, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salman et al. (US 2021/0406644) (hereinafter  Salman).

Regarding claim 1, Salman teaches a method comprising: repeating:  inferring, for each of the labeler identifiers in the dataset, an estimated proficiency value (see Figs. 2A1-2B2, para [0067], para [0079], discloses predicting a typicality score (estimated proficiency value) indicating how much predictions of inspection learning deviate from distribution of labels in pool of labeled data (labeler identifiers in a dataset)); inferring a predicted uncertainty value of correctness of the label for at least a subset of the raw data items (see Fig. 1B,  Fig. 2A2, Fig. 5, para [0053], para [0073], discloses predicting an uncertainty score (uncertainty value) of ground truth (correctness) of label for unlabeled observation data (subset of raw data items)); and  receiving a trusted evaluation value of correctness for one or more labels of the subset of the raw data items for which the predicted uncertainty is inferred (see Figs. 2A1-2A2, Figs. 6-7,  para [0051], para [0067], para [0081], discloses receiving composite scores for quality control (trusted evaluation value of correctness) for labels in pool of unlabeled data (subset of raw data items) that is derived from relevance, typicality, and uncertainty scores and the composite scores are also used for ranking unlabeled observations); until the highest predicted uncertainty value in the dataset is below a threshold value (see Fig. 1B, para [0064], para [0147], discloses iterative loop until a target goal on a chosen metric has been met, such as highest predicted uncertainty score for unlabeled observation data is below a threshold).

Regarding claim 10, Salman teaches a system comprising: a memory module for storing a running list of items being labeled (see Fig. 13, para [0206], discloses memory); a processor module configured to repeatedly (see Fig. 13, discloses processor):  infer, for each of the labeler identifiers in the dataset, an estimated proficiency value  (see Figs. 2A1-2B2, para [0067], para [0079], discloses predicting a typicality score (estimated proficiency value) indicating how much predictions of inspection learning deviate from distribution of labels in pool of labeled data (labeler identifiers in a dataset)); infer a distribution for the degree of randomness in the correctness of the labels (see Fig. 9A-B, para [0088-0090], discloses predict possible selection and review of random labeled observations for validity of labels); infer at least one predicted uncertainty value of correctness of the label for at least a subset of the raw data items (see Fig. 1B,  Fig. 2A2, Fig. 5, para [0053], para [0073], discloses predicting an uncertainty score (uncertainty value) of ground truth (correctness) of label for unlabeled observation data (subset of raw data items)); and receive a trusted evaluation value of correctness for one or more labels of the subset of the raw data items for which the predicted uncertainty is inferred (see Figs. 2A1-2A2, Figs. 6-7,  para [0051], para [0067], para [0081], discloses receiving composite scores for quality control (trusted evaluation value of correctness) for labels in pool of unlabeled data (subset of raw data items) that is derived from relevance, typicality, and uncertainty scores and the composite scores are also used for ranking unlabeled observations); until the highest uncertainty is below a threshold value (see Fig. 1B, para [0064], para [0147], discloses iterative loop until a target goal on a chosen metric has been met, such as highest predicted uncertainty score for unlabeled observation data is below a threshold).

Regarding claims 3 and 12, Salman teaches a method of claim 1 and system of claim 10.
Salman further teaches requiring a trusted evaluation for each label of a subset of labels having associated therewith the highest predicted uncertainty values (see para [0053-0054], discloses pool of labeled observations associated with highest uncertainty scores, which can characterize a less confidence level for the pool of labels). 


Regarding claims 5 and 14, Salman teaches a method of claim 1 and system of claim 10.
Salman further teaches inserting into the dataset the trusted evaluation of each label for which the trusted evaluation is received (see para [0050, 0053], discloses annotating labels for ground truth (trusted evaluation) in iterations of active learning phase).



Regarding claims 6 and 18, Salman teaches a method of claim 1 and system of claim 10.
Salman further teaches completing computing until financial resources or time resources are exhausted (see Fig. 1B, para [0064], discloses computing active learning phase until annotation budget has been exhausted).
Regarding claims 7 and 16, Salman teaches a method of claim 1 and system of claim 10.
Salman further teaches communicating a subset of labels associated to a subset of data items to trusted evaluators (see Figs. 8-9A, para [0087, 0090], discloses sending pool of observations to annotators for review).

Regarding claims 8 and 19, Salman teaches a method of claim 1 and system of claim 10.
Salman further teaches quantifying proficiency of a labeler by computing correctness evaluation from experts compared to an initial submission from the labeler (see Fig. 8, Fig. 9B, para [0087], para [0089-0090], discloses composite scores for trained machine learning components labeled data initial submission in which annotator can select a problematic labeled observation for review to decide validity of label or reject or discard label from pool of labeled data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4, 9, 11, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salman et al. (US 2021/0406644) (hereinafter Salman) in view of Diriye et al. (US 2019/0318291) (hereinafter Diriye).
Regarding claims 2 and 11, Salman teaches a method of claim 1 and system of claim 10.
Salman does not explicitly teach inferring, for the labeling task to be completed, an estimated difficulty value.
Diriye teaches inferring, for the labeling task to be completed, an estimated difficulty value (see Fig. 3, para [0008] para [0057], para [0096], discloses predicting level of difficulty of labelled micro-task in predicted service downtown in micro-task matching).
Salman/Diriye are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman to estimate difficulty value from disclosure of Diriye. The motivation to combine these arts is disclosed by Diriye as “to improve the quality of service, to understand various characteristics and factors of the customer (and customer agent) such as a perceived level of stress, frustration, etc” (para [0002]) and estimating difficulty value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 4 and 13, Salman teaches a method of claim 1 and system of claim 10.
Salman does not explicitly teach replacing a portion of the subset of labels having associated therewith the highest predicted uncertainty values with random labels of the dataset prior to requiring the trusted evaluation.
Diriye teaches replacing a portion of the subset of labels having associated therewith the highest predicted uncertainty values with random labels of the dataset prior to requiring the trusted evaluation (see Fig. 3, para [0058-0059], para [0071, 0074], discloses re-ranking labelled micro-tasks associated with affinity weights based on dynamically evaluated changing cognitive state of respective user for a determined affinity score to user-tasks relationship).
Salman/Diriye are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman to estimate difficulty value from disclosure of Diriye. The motivation to combine these arts is disclosed by Diriye as “to improve the quality of service, to understand various characteristics and factors of the customer (and customer agent) such as a perceived level of stress, frustration, etc” (para [0002]) and estimating difficulty value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 9 and 20, Salman teaches a method of claim 1 and system of claim 10.
Salman does not explicitly teach wherein crowd-sourced vetting is combined with trusted vetting to improve the quality of the dataset.
Diriye teaches wherein crowd-sourced vetting is combined with trusted vetting to improve the quality of the dataset (see para [0023], para [0094], discloses crowd based inferences in order for crowdsourcing to perform micro-tasks combined with trained artificial intelligence to improve quality of responses).
Salman/Diriye are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Salman to estimate difficulty value from disclosure of Diriye. The motivation to combine these arts is disclosed by Diriye as “to improve the quality of service, to understand various characteristics and factors of the customer (and customer agent) such as a perceived level of stress, frustration, etc” (para [0002]) and estimating difficulty value is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Gokalp et al. US Patent No. 11,120,364.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159              
/Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159